Hill, C. J.
Where a petition for certiorari raised only the points that the finding of the police court was without any evidence to support it, and that the venue of the offense was not proved, and the evidence as set out in the petition clearly showed a violation of the municipal ordinance for which the accused was convicted, and that the offense was committed “within the city limits” of the municipality, there was no error in refusing to sanction the application for the writ.

Judgment affirmed.